o f f i c e o f c h i e f c o u n s e l department of the treasury internal_revenue_service washington d c number release date uil cc pa cbs br1 tl-n-1200-01 date memorandum for james e cannon associate area_counsel kansas city cc sb kcy attn charles m berlau from alan c levine chief branch1 collection bankruptcy summonses cc pa cbs br1 subject power of attorney-request for a collection_due_process_hearing you requested our views on the reliance upon a self-styled general power_of_attorney and appointment of attorney-in-fact the general power_of_attorney in connection with a request for a collection_due_process_hearing specifically you asked what is the legal effect of the general power_of_attorney which does not meet all of the service’s requirements for powers of attorney you also noted that appeals believes that there may be similar powers of attorney at the service_center submitted in connection with other collection_due_process cases in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue with respect to a request for a collection_due_process_hearing what is the legal effect of a power_of_attorney submitted by or on behalf of a taxpayer that does not meet all of the service’s requirements for powers of attorney conclusion the taxpayer should be given a collection_due_process_hearing because the request substantially complies with the requirements for requesting a hearing while the taxpayer should be given the opportunity to sign the request and have a hearing because the general power_of_attorney presented here is not valid it cannot be relied upon for representation purposes while the taxpayer’s signing the request will entitle tl-n-1200-01 her to a hearing it does not cure the defects in the general power_of_attorney if the taxpayer wishes to authorize a representative to act on her behalf she must do so in accordance with the service’s procedures for granting an individual or individuals power_of_attorney facts the facts as we understand them can be summarized as follows the taxpayer and the purported representative signed the general power_of_attorney on date and date respectively they did not use form_2848 rev power_of_attorney and declaration of representative rather they used a self-styled general power_of_attorney the document submitted identifies a business_entity as the representative and does not contain a declaration of representative thereafter the purported representative submitted a self-styled request for a collection_due_process_hearing on behalf of the taxpayer discussion for the reasons articulated in your memorandum as well as the memoranda of the appeals team manager and the director of practice we believe that the general power_of_attorney is not sufficient to authorize the purported representative to act on behalf of the taxpayer in sum although the instructions for form_2848 provide that only individuals may be named as representatives the document submitted does not do so in addition the document does not contain the declaration of representative contained in part ii of form_2848 while it is not necessary to always use form_2848 a non-service power_of_attorney must attach a signed and dated declaration of representative which contains all of the information contained in part ii of form_2848 see publication p finally it appears from the information you provided that the purported representative is not recognized to practice_before_the_irs we agree with your analysis of 57_tc_542 but do not believe that the case is dispositive here as you noted this case is distinguishable because the purported representative was not at the time authorized to practice before the service in carstenson the tax_court found that the amended petition filed by the petitioners related back to the date of the original petition filed by the petitioners’ agent which was timely but defective it reasoned that the petitioners ratified the defective petition that was timely filed by their authorized agent while ratification may have been sufficient to satisfy the tax_court that the agent acted with publication rev date practice_before_the_irs and power_of_attorney also provides that individuals can be appointed representatives in addition we understand from your office that the purported representative has recently been convicted of numerous charges against him tl-n-1200-01 the knowledge consent and approval of the petitioners knowledge consent and approval are not all that is required for a valid power_of_attorney for the purpose of representing taxpayers before the service we note that publication addresses what should be done where a non-service power_of_attorney does not meet the service’s requirements the taxpayer can submit a form_2848 or a new non-service power_of_attorney that contains all the necessary information or under certain circumstances the non-service power_of_attorney may submit a form_2848 on behalf of the taxpayer the temporary treasury regulations on collection_due_process provide the taxpayer must make a request in writing for a cdp hearing a written request in any form which requests a cdp hearing will be acceptable the request must include the taxpayer's name address and daytime telephone number and must be signed by the taxpayer or the taxpayer's authorized representative and dated sec_301_6330-1t c q a c1 emphasis added the regulations do not address the effect of a defect in a request generally or more specifically a defect with respect to the authority to represent the taxpayer however it is clear that the right to a collection_due_process_hearing is dependent on a timely written request it is our position that a request although deficient that substantially complies with the requirements for making a request is timely and therefore sufficient to afford the taxpayer the opportunity for a collection_due_process_hearing what the instant case presents is in effect an unsigned or improperly signed request in such cases the service affords the taxpayer s the opportunity to correct an error in the request the internal_revenue_manual provides that i if the appropriate signatures are not present on the cdp hearing request give the taxpayer a reasonable_time to provide the necessary signatures irm the only distinction here is that signing the request will provide the taxpayer the opportunity to have a collection_due_process_hearing but will not cure the defects in the power_of_attorney if you have questions concerning the foregoing please contact branch of cbs at although we do not have all of the documents related to this matter it appears from the information you provided us that improper power_of_attorney is the only defect
